Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections, Applicant’s arguments, see page 6, filed 7/25/2022, with respect to claims 9-15 have been fully considered and are persuasive.  The objections of claims 9-15 has been withdrawn. 
Regarding the interview summary, and 35 USC 101, Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Regarding the interview summary, the applicant contents “The examiner tentatively agreed that the above amendments to the claims address and overcome all pending objections and all pending rejections under 101 and 103, subject to further search and consideration”. The examiner adamantly disagrees. The applicant-initiated interview summary clearly indicates contents of the discussion conducted during the interview on 6/17/2022. The examiner has clearly stated the reasons the proposed amendments as submitted prior to the interview will not lead to shortening prosecution and suggested language during the interview will also not lead to shortening prosecution. There was no agreement, tentatively or otherwise, made by the examiner that such proposed amendments discussed during the interview will overcome any of the all pending rejections. This is indicated in the applicant-initiated interview summary.
Regarding the 35 USC 101 rejection, the applicant contends
35 U.S.C. & 101 Rejections 
Claims 1-8 and 16-20 stand rejected under 35 U.S.C. §101 for allegedly being directed to an abstract idea. These rejections are respectfully traversed. 
Clam 1 is amended and recites, inter alia, "the determining of the first set of context words including: providing, to the language model, the document including the target word, wherein the target word that is included in the document is masked, and outputting, by the language model, replacement words for the target word that is masked." 
Initially, Applicant's representative notes that, with respect to Step 1 of the §101 analysis, claim 1 has been amended to recite "at least one data processor." Applicant's representative further notes that claim 16 currently recites "at least one data processor." Accordingly, the claims satisfy the requirement of being directed to patentable subject matter. 

The examiner disagrees. The mere recitation of a generic device that performs the abstract idea such as “at least one data processor” does not positively recite language integrating the abstract idea into practical application and/or significantly more than the judicial exception. 
The 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") requires, in Step 2A Prong 1 of § 101 analysis, that patent examiners evaluate whether a claim recites a judicial exception, i.e., an abstract idea (i.e., mathematical concepts, certain methods or organizing human activity, and mental processes), a law of nature, or a natural phenomenon. See "2019 Revised Patent Subject Matter Eligibility Guidance," 84 Fed. Reg. 51 (January 7, 2019) ("2019 PEG") (available at <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>); see also "October 2019 Patent Eligibility Guidance Update" issued October 17, 2019 ("2019 Update") (available at <https://www.uspto.gov/sites/default/files/documents/pegoct_2019_update.pdf>), p. 1. 
In the Office Action, the Office asserts that independent claims 1-8 recite a mental process without significantly more. See Office Action, at 3-4. However, it is respectfully submitted that "the determining of the first set of context words including: providing, to the language model, the document including the target word, wherein the target word that is included in the document is masked, and outputting, by the language model, replacement words for the target word that is masked," in combination with the other elements of the claims cannot reasonably constitute any of the concepts identified by the courts as abstract ideas, at least because the claims recite features that reduce computing resources and other costs associated with reindexing a database, in addition to preventing the incurring of new costs associated with adding new entities to the database. Such processes are directed to addressing and solving a technical problem rather than a mere mental process. See Specification, Paragraph [0027]. 
Further, as explained in the specification, an advantage of some implementations of the claimed subject matter is that, as compared to traditional techniques, these techniques enable a smarter searching of an index in the database, including allowing users to directly search the context words stored in the index. Id. Therefore, the claimed subject matter is not directed to an abstract idea. 

The examiner disagrees. The claimed language does not positively recite language integrating the abstract idea into practical application and/or significantly more than the judicial exception. The limitations indicated in the applicant’s remarks merely recites a mental process performed by a human being. Although the specification recites advantages to the solution solving a problem, the claimed language does not positively recite language that indicates those advantages. Instead, the claimed language is merely directed towards the abstract idea in the form of mental process of replacing a target word in document using a generic device, such as at least one data processor, knowledge base and language model that can be generated by a human via paper and pen. Furthermore, the claim does not include language indicating “smarter searching of an index in the database” nor does the language suggest such improvement. Due to the lack of positively recited language integrating the abstract idea into practical application and/or significantly more than the judicial exception, the claims are ineligible. 
Regarding Step 2A, Prong 2, the Office has asserted that the claims do not recite language that integrates the abstract idea, to which the claims are allegedly directed, into a practical application. Office Action, at page 4. However, it is respectfully submitted that "the determining of the first set of context words including: providing, to the language model, the document including the target word, wherein the target word that is included in the document is masked, and outputting, by the language model, replacement words for the target word that is masked," in combination with the other elements of the claims are directed to steps that result in an improved computing system, such as, e.g., a database searching and context word storing and indexing framework that enables smart searching of context words in the database. Specification, at Paragraph 0027. Accordingly, the claims improve operation of one or more components of a computer, and as such, the operation of the computer itself. Therefore, the claimed subject matter is patent eligible. 

The examiner disagrees. As indicated above, the claimed language as indicated in the applicant’s remarks stated above is merely directed towards an abstract idea in the form of mental process that can be performed by a human. The claimed language merely recites reception of a document with a masked target word, and outputting replacement words for the masked target word, wherein a human can perform such using pen and paper. Although the specification recites advantages to the solution solving a problem, the claimed language does not positively recite language that indicates those advantages. Furthermore, the claim does not include language indicating “smarter searching of an index in the database” or “indexing framework that enable smart searching of context words in the database” nor does the language suggest such improvement. Due to the lack of positively recited language integrating the abstract idea into practical application and/or significantly more than the judicial exception, the claims are ineligible. 
For at least these reasons, withdrawal of the pending rejections of the claims under 35 U.S.C. § 101 is respectfully requested. 

	The examiner disagrees. Due to the rebuttal above in light of the amendments, the claims are ineligible. Please see above and office action below. The office action below reflects on the amendments to the claim.
Regarding the 35 USC 102 rejection, Applicant’s arguments, see pages 8-9, filed 7/25/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo et al in view of Kwon et al (US Publication No.: 20210326525).
Regarding the 35 USC 103 rejection, Applicant’s arguments, see pages 8-9, filed 7/25/2022, with respect to the rejection(s) of claim(s) 8,16-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo et al in view of Kwon et al (US Publication No.: 20210326525), further in view of Wang et al.
Regarding the new claims 21-23, such claims are newly added, hence was not previously considered. Consideration is found in the office action below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards disambiguating ambiguous words  “receiving data characterization of a document …; determining, using a language model, a first set of context words …; the determining of the first set of context words including: providing, to the language model, the document …, and outputting, by the language model, replacement words …; determining, using a knowledge base and the language model, a second set of context words for the plurality of potential meanings …; determining a score …; and providing a potential meaning …”. Such can be performed by a human using pen and paper and a dictionary. Although the claimed language recites a language model, such is merely steps performed by the human mind to determine the words as recited in the claim and hence is merely directed towards the abstract idea. The claimed language further recites the abstract idea is performed “using at least one data processor”. Such recitation is merely a recitation of a generic device performing the abstract idea, hence does not add significantly more nor integrates the abstract idea into practical application. This judicial exception is not integrated into a practical application because as a whole, the claimed language fails to include language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole, the claimed language fails to include language indicating significantly more than the judicial exception.
Claims 2-7 recites limitations adding to the judicial exception, but fails to include language indicating significantly more than the abstract idea and/or integrating the abstract idea into practical application.
Claim 8 recites limitations indicating storage of words, which can be performed by the memory of the human mind and receiving a query, thus performing disambiguation as indicated in the independent claim, can be performed by the human mind using ears and listening. Hence, such language fails to include language indicating significantly more than the abstract idea and/or integrating the abstract idea into practical application.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards disambiguating ambiguous words  “receiving data characterization of a document …; determining, using a language model, a first set of context words …; the determining of the first set of context words including: providing, to the language model, the document …, and outputting, by the language model, replacement words …; determining, using a knowledge base and the language model, a second set of context words for the plurality of potential meanings …; determining a score …; and providing a potential meaning …”. Such can be performed by a human using pen and paper and a dictionary. Although the claimed language recites a language model, such is merely steps performed by the human mind to determine the words as recited in the claim and hence is merely directed towards the abstract idea. The claim further recites “at least one data processor; and memory storing executable instructions …”. Such devices are merely generic devices that implement the judicial exception. This judicial exception is not integrated into a practical application because as a whole, the claimed language fails to include language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole, the claimed language fails to include language indicating significantly more than the judicial exception.
Claims 17-20 recites limitations adding to the judicial exception, but fails to include language indicating significantly more than the abstract idea and/or integrating the abstract idea into practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (NPL Title: Unsupervised word sense disambiguation using WordNet relatives) in view of Kwon et al (US Publication No.: 20210326525), further in view of Wang et al (US Patent No.: 10162886).
Claim 1, Seo et al discloses 
receiving data characterizing a document including a target word and a plurality of potential meanings for the target word (Fig. 6, label target word. Abstract discloses “a sense disambiguation method for a polysemous target noun …” This indicates the target word has multiple meanings and Fig. 6 shows the reception of such word. Fig. 6, label context indicates the document characterized by the target word. Fig. 1 shows an example of the definition or sense of the target word, chair.); 
determining, using a language model (Fig. 5 shows the language model.), a first set of context words, the first set of context words for the target word (The first set of context words is context (Fig. 6, label context) and context words surrounding the target word.); 
determining, using a knowledge base (Section 2. WordNet discloses the knowledge base used to determine the senses of the target word “chair” and synset for each meaning. For example, “synset {seat} is a hypernym of the synset {chair} …”.) and the language model (Fig. 5 shows the language model. Label acquire a set of relatives indicates the determining of the second set of context words.), a second set of context words (Label acquire a set of relatives indicates the determining of the second set of context words. Fig. 6, label set of relatives as the second context of words. Section 3.1 discloses the generation of the WordNet relatives which generates the second set of context words using the WordNet.) for the plurality of potential meanings of the target word (Fig. 5, label acquire a set of relatives, Fig. 6, label set of relatives. Section 2.1 discloses “A synset is associated with a gloss, where a definition and some example of sentences of words in the synset are provided. Fig. 1 shows four synsets involving the word chair. Therefor chair is a polysemous word with four senses. Each numbered item represents a frequency of each sense (35, 2,0,0) …” This indicates the set of relatives includes context words for each potential meaning of the plurality of meanings of the target word “chair”.); 
determining a score for each of the plurality of potential meanings by at least comparing the first set of context words and the second set of context words (Fig. 6, label probability of relative given the Context determines a score for each potential meaning of the potential meanings by comparing the set of relatives (second set of context words) and the context (first set of context words).); and 
providing a potential meaning selected from the plurality of potential meanings that has a highest score as a disambiguation of the target word (Fig. 6, label determined sense selects the sense or meaning with the highest score as the meaning of the target word “chair”.).
Seo et al discloses determining a replacement for a target word within a document (Fig. 6, label target word, context as the document) based on context of the document (Section 3.2 discloses determining a probability of a set of relatives or synonyms to context such as context shown in Fig. 6.), but fails to disclose the determining of the first set of context words including providing, to the language model, the document including the target word, wherein the target word that is included in the document is masked, and outputting, by the language model, replacement words for the target word that is masked.
Kwon et al discloses a device for correcting a context sensitive spelling error using a masked language model (Abstract, Fig. 4 shows the masked language model and inputs with masked target word.) comprising determining of the first set of context words (Paragraph 34 discloses candidate words for potential replacement of the masked target word of the document or sentence as shown in Fig. 4, label input as the document, and target word.) including 
providing, to the language model, the document including the target word (Fig. 1, label 102 determines the word to be corrected or masked target word. Once the masked target word is determined, the document or input is passed to the masked language model. The masked language model and the statistical language model are considered the language model. Fig. 4, label input as the document, target word. Such input is passed to the masked language model.), wherein the target word that is included in the document is masked (Fig. 4, label input, mask, target word shows the masked target word is included in the document or input.), and 
outputting, by the language model, replacement words for the target word that is masked (Paragraph 76 discloses “statistical candidate words are obtained through a preconstructed 3-gram dictionary and are obtained by searching for 3-grams in a range of two words at both sides based on a central word position ‘*’ (mask), and context words around the central word position and all appearing statistical candidate words are searched for.” Paragraph 97 discloses the process of determining statistical candidate words and discloses “… the probability when ‘some’ is replaced by each candidate word in the context in the range of two words are compared with a calibration value.” Paragraph 80 discloses the masked language model is a model that replaces ‘<mask>’ at a position of a word to be predicted in the input sentence to predict the corresponding word through the masked language model.” Paragraph 82 discloses a set C of correction candidate words selected by the selection unit [candidate editing distance selection unit].).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s document editing of a target word in a document performed based on context of the document by incorporating a masked target word, masked in the document and generation of replacement words, wherein the replacement word is determined based on context of the document as disclosed by Kwon et al so to more accurately grasping the association between a word to be corrected and a context.
Seo et al discloses word sense disambiguous system (page 254), but fails to disclose words disambiguious system comprises at least one data processor to perform word disambiguity.
	Wang et al discloses a social network system (Fig. 1, label 160) comprises at least one data processor (Fig. 11, label 1102) to perform operations to disambiguate user input. (Fig. 7 shows the process performed by the processor to disambiguate ambiguous terms of the user input.)
It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s word sense disambiguation by incorporating at least one processor as disclosed by Wang et al so to disambiguate words in order to improve the user’s understanding of ambiguous words.
Claim 2, Seo et al discloses wherein the determining the first set of context words includes: providing, to the language model, the document or a portion of the document along with a suffix, wherein the language model characterizes the target word (Fig. 6, label context and target word are provided to the language model (Fig. 5, label context and target word) by determining the target word and reception of the context. The context is a sentence, for example, which indicates the document. When a target word includes a suffix, such as “feeling” shown in Table 3, label word, the suffix, such as “ing” of feeling, is provided by providing the target word.).  
Claim 3, Seo et al discloses wherein the determining the first set of context words (Fig. 6, label context) includes: 
providing, to the language model, the document or a portion of the document in which the target word is masked (Fig. 6, label probability of relative given context, where the target word in the context is masked, which indicates the input context can include a mask of the target word.), wherein the language model outputs replacement words for the target word (Section 3.1 discloses “Similarly, a meronym or a holonym can also replace the word with ”word with meronym” or … without altering the overall meaning of the context.”). 
Claim 4, Seo et al discloses wherein each context word in the first set of context words is represented as a vector (Fig. 5, label context and context words surrounding target words as the first set of context words. Page 263 discloses “In Eq. (5), we assume independence among the words in C”, wherein C is the first set of context words. Such indicates each word of the context word is independent, which indicates each word is a vector or a matrix of 1 row or 1 column.).  
Claim 5, Seo et al discloses wherein the determining the score for each of the plurality of potential meanings by at least comparing the first set of context words and the second set of context words (Fig. 6, label probability of relative given the context) includes clustering context words of the first set of context words (Fig. 6, label context indicates a sentence or cluster of word that make up the first set of context words.) and clustering the second set of context words (Fig. 6, label set of relatives indicates the cluster of second set of context words. This indicates clustering of the second set of context words.) to determine a similarity between the target word and each of the plurality of potential meanings (Fig. 6, label probability of relative given the context which determines the similarity between the second set of context words and first set of context words. Page 263 discloses the equations to calculating the probability, wherein the probability indicates the similarity between the context including the target word and senses related to the target word.).
Claim 6, Seo et al discloses further comprising determining, using the knowledge base, the plurality of potential meanings for the target word. (Section 2.1 indicates the senses or meanings are generated from WordNet.)
Claim 7, Seo et al discloses wherein the second set of context words is determined using input sentences and the language model. (Fig. 1 shows the synset or set of relative words to the target word. Each synset includes sentences. Fig. 5, label acquire set of relatives indicates the language model is used to determine the second set of context words.)   
Claim 8, Seo et al discloses the first set of context words (Fig. 5,6, label context), but fails to disclose the first set of context words are stored in a database as part of an index.
Wang et al discloses a computing system performing disambiguation of words of a user input (Fig. 11 shows the computing system of label 160 of Fig. 1. Fig. 7 shows the process, label 710 as the user input and labels 720-760 disambiguates ambiguous words.), wherein the user input or first context of words is stored in a database or memory (Fig. 11, label memory and storage that stores instructions and data to implement the methods such as Fig. 7.), wherein the memory writes and reads results to one or more internal registers or internal caches indicates indexing of stored data (Col. 34, lines 24-60). It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s system by incorporating storage of the user’s input as disclosed by Wang et al so to disambiguate words, hence improving the user’s understanding of the ambiguous word.
Seo et al discloses wherein the determining the second set of context words and/or the determining the score for each of the plurality of the potential meanings is performed after receiving the context (Fig. 5, label context, set of relatives, select a relative, determine a sense and sense indicates that the second set of context words and determining the score for each plurality of potential meanings is performed after receiving the context.), but fails to disclose the reception includes receiving a query by a user for the disambiguation of the target word.
	Wang et al discloses disambiguating user’s search query after receiving a query by the user for disambiguation of the target word (Fig. 7, label 710 as the input query. Labels 720-760 disambiguates the ambiguous words in the query.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s word sense disambiguation system by incorporating reception of a user’s query as disclosed by Wang et al so to disambiguate words, hence improving the user’s understanding of the ambiguous word.
Claim 16, Seo et al discloses 
receiving data characterizing a document including a target word and a plurality of potential meanings for the target word (Fig. 6, label target word. Abstract discloses “a sense disambiguation method for a polysemous target noun …” This indicates the target word has multiple meanings and Fig. 6 shows the reception of such word. Fig. 6, label context indicates the document characterized by the target word. Fig. 1 shows an example of the definition or sense of the target word, chair.); 
determining, using a language model (Fig. 5 shows the language model.), a first set of context words, the first set of context words for the target word (The first set of context words is context (Fig. 6, label context) and context words surrounding the target word.); 
determining, using a knowledge base (Section 2. WordNet discloses the knowledge base used to determine the senses of the target word “chair” and synset for each meaning. For example, “synset {seat} is a hypernym of the synset {chair} …”.) and the language model (Fig. 5 shows the language model. Label acquire a set of relatives indicates the determining of the second set of context words.), a second set of context words (Label acquire a set of relatives indicates the determining of the second set of context words. Fig. 6, label set of relatives as the second context of words. Section 3.1 discloses the generation of the WordNet relatives which generates the second set of context words using the WordNet.), 
the second set of context words for the plurality of potential meanings of the target word (Fig. 5, label acquire a set of relatives, Fig. 6, label set of relatives. Section 2.1 discloses “A synset is associated with a gloss, where a definition and some example of sentences of words in the synset are provided. Fig. 1 shows four synsets involving the word chair. Therefor chair is a polysemous word with four senses. Each numbered item represents a frequency of each sense (35, 2,0,0) …” This indicates the set of relatives includes context words for each potential meaning of the plurality of meanings of the target word “chair”.); 
determining a score for each of the plurality of potential meanings by at least comparing the first set of context words and the second set of context words (Fig. 6, label probability of relative given the Context determines a score for each potential meaning of the potential meanings by comparing the set of relatives (second set of context words) and the context (first set of context words).); and 
providing a potential meaning selected from the plurality of potential meanings that has a highest score as a disambiguation of the first word (Fig. 6, label determined sense selects the sense or meaning with the highest score as the meaning of the target word “chair”.).
Seo et al discloses determining a replacement for a target word within a document (Fig. 6, label target word, context as the document) based on context of the document (Section 3.2 discloses determining a probability of a set of relatives or synonyms to context such as context shown in Fig. 6.), but fails to disclose the determining of the first set of context words including providing, to the language model, the document including the target word, wherein the target word that is included in the document is masked, and outputting, by the language model, replacement words for the target word that is masked.
Kwon et al discloses a device for correcting a context sensitive spelling error using a masked language model (Abstract, Fig. 4 shows the masked language model and inputs with masked target word.) comprising determining of the first set of context words (Paragraph 34 discloses candidate words for potential replacement of the masked target word of the document or sentence as shown in Fig. 4, label input as the document, and target word.) including 
providing, to the language model, the document including the target word (Fig. 1, label 102 determines the word to be corrected or masked target word. Once the masked target word is determined, the document or input is passed to the masked language model. The masked language model and the statistical language model are considered the language model. Fig. 4, label input as the document, target word. Such input is passed to the masked language model.), wherein the target word that is included in the document is masked (Fig. 4, label input, mask, target word shows the masked target word is included in the document or input.), and 
outputting, by the language model, replacement words for the target word that is masked (Paragraph 76 discloses “statistical candidate words are obtained through a preconstructed 3-gram dictionary and are obtained by searching for 3-grams in a range of two words at both sides based on a central word position ‘*’ (mask), and context words around the central word position and all appearing statistical candidate words are searched for.” Paragraph 97 discloses the process of determining statistical candidate words and discloses “… the probability when ‘some’ is replaced by each candidate word in the context in the range of two words are compared with a calibration value.” Paragraph 80 discloses the masked language model is a model that replaces ‘<mask>’ at a position of a word to be predicted in the input sentence to predict the corresponding word through the masked language model.” Paragraph 82 discloses a set C of correction candidate words selected by the selection unit [candidate editing distance selection unit].).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s document editing of a target word in a document performed based on context of the document by incorporating a masked target word, masked in the document and generation of replacement words, wherein the replacement word is determined based on context of the document as disclosed by Kwon et al so to more accurately grasping the association between a word to be corrected and a context.
Seo et al fails to disclose at least one data processor; and memory storing executable instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations to disambiguate user input.
	Wang et al discloses a social network system (Fig. 1, label 160) receiving a user input (Fig. 7, label 710) and disambiguates ambiguous words in the query (Fig. 7, label 720-760). The social network system comprises at least one data processor (Fig. 11, label 1102) and memory (Fig. 11, label 1104,1106) storing executable instructions (Col. 34, lines 1-20 discloses instructions executed by the processor 1102.) which, when executed by the at least one data processor (Col. 33, lines 1-20, Fig. 11, label 1104,1106), causes the at least one data processor to perform operations to disambiguate user input. (Fig. 7 shows the process performed by the processor to disambiguate ambiguous terms of the user input.)
It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s word sense disambiguation by incorporating at least one processor and memory as disclosed by Wang et al so to disambiguate words in order to improve the user’s understanding of ambiguous words.
Claim 17, Seo et al discloses wherein the determining the first set of context words includes: providing, to the language model, the document or a portion of the document along with a suffix, wherein the language model characterizes the target word  (Fig. 5, label context and target word) by determining the target word and reception of the context. The context is a sentence, for example, which indicates the document. When a target word includes a suffix, such as “feeling” shown in Table 3, label word, the suffix, such as “ing” of feeling, is provided by providing the target word.). 
Claim 18, Seo et al discloses wherein the determining the first set of context words (Fig. 6, label context) includes: 
providing, to the language model, the document or a portion of the document in which the target word is masked (Fig. 6, label probability of relative given context, where the target word in the context is masked, which indicates the input context can include a mask of the target word.), wherein the language model outputs replacement words for the target word (Section 3.1 discloses “Similarly, a meronym or a holonym can also replace the word with ”word with meronym” or … without altering the overall meaning of the context.”).  
Claim 19, Seo et al discloses wherein each context word in the first set of context words is represented as a vector (Fig. 5, label context and context words surrounding target words as the first set of context words. Page 263 discloses “In Eq. (5), we assume independence among the words in C”, wherein C is the first set of context words. Such indicates each word of the context word is independent, which indicates each word is a vector or a matrix of 1 row or 1 column.).  
Claim 20, Seo et al discloses the determining the score for each of the plurality of potential meanings by at least comparing the first set of context words and the second set of context words (Fig. 6, label probability of relative given the context) includes clustering context words of the first set of context words (Fig. 6, label context indicates a sentence or cluster of word that make up the first set of context words.) and clustering the second set of context words (Fig. 6, label set of relatives indicates the cluster of second set of context words. This indicates clustering of the second set of context words.) to determine a similarity between the target word and each of the plurality of potential meanings (Fig. 6, label probability of relative given the context which determines the similarity between the second set of context words and first set of context words. Page 263 discloses the equations to calculating the probability, wherein the probability indicates the similarity between the context including the target word and senses related to the target word.).
Claim 21, Seo et al discloses the determining of the score for each of the plurality of the potential meanings (Fig. 6, label probability of relative given the context) comprises delaying the performing of the determination of the score for each of the plurality of potential meanings, using the first set of context words, until the receipt of the context (Fig. 6, label probability of relative given the context is performed based on  the context, label context, received, wherein the context is a sentence or document inputted, label context, page 261, footnote 7. The computation of the probability of relative given the context is delayed until the reception of the context due to the probability requires the context in order to calculate the probability or score.), but Seo et al fails to disclose the context is the query, more specifically a user input query as recited in claim 8.
Wang et al discloses receiving an input user query (Fig. 7, label 710 as the input query.), wherein the process of disambiguation is delayed until after the reception of the user query (Labels 720-760 disambiguates the ambiguous words in the query.).  It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s word sense disambiguation by incorporating at least one processor and memory as disclosed by Wang et al so to disambiguate words in order to improve the user’s understanding of ambiguous words.
Claim 22, Seo et al discloses the first set of context words (The first set of context words is context (Fig. 6, label context) and context words surrounding the target word.); and the determining the score for each of the potential meanings is performed after receiving the context for the disambiguation of the target word (Fig. 6, label probability of relative given the context is performed based on  the context, label context, received, wherein the context is a sentence or document inputted, label context, page 261, footnote 7. The computation of the probability of relative given the context is delayed until the reception of the context due to the probability requires the context in order to calculate the probability or score.), but Seo et al fails to disclose storing the first set of context words for the target word in a database as part of an index and reception of the context is a received query input by a user.
Wang et al discloses a computing system performing disambiguation of words of a received user input or reception of the context (Fig. 11 shows the computing system of label 160 of Fig. 1. Fig. 7 shows the process, label 710 as the user input and labels 720-760 disambiguates ambiguous words.), wherein the user input or first context of words is stored in a database or memory (Fig. 11, label memory and storage that stores instructions and data to implement the methods such as Fig. 7.), wherein the memory writes and reads results to one or more internal registers or internal caches indicates indexing of stored data (Col. 34, lines 24-60). It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s system by incorporating storage of the user’s input as disclosed by Wang et al so to disambiguate words, hence improving the user’s understanding of the ambiguous word.
Claim 23, Seo et al discloses the determining of the score for each of the plurality of the potential meanings (Fig. 6, label probability of relative given the context) comprises delaying the performing of the determination of the score for each of the plurality of potential meanings, using the first set of context words, until the receipt of the context (Fig. 6, label probability of relative given the context is performed based on  the context, label context, received, wherein the context is a sentence or document inputted, label context, page 261, footnote 7. The computation of the probability of relative given the context is delayed until the reception of the context due to the probability requires the context in order to calculate the probability or score.), but Seo et al fails to disclose the context is the query, more specifically a user input query as recited in claim 8.
Wang et al discloses receiving an input user query (Fig. 7, label 710 as the input query.), wherein the process of disambiguation is delayed until after the reception of the user query (Labels 720-760 disambiguates the ambiguous words in the query.).  It would be obvious to one skilled in the art before the effective filing date of the application to modify Seo et al’s word sense disambiguation by incorporating at least one processor and memory as disclosed by Wang et al so to disambiguate words in order to improve the user’s understanding of ambiguous words.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655